Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,142,666 B2 in view of Canelore (US 2006/0130121 A1) 



Instant Application 
US Patent 10,142,666 B2
1. A method of generating an audio signal for an audiovisual content item comprising:
1. A method of generating an audio signal for an audiovisual content item, the method comprising:
receiving an audiovisual content item data stream, wherein the content item data stream comprises a plurality of individual audiovisual data streams, 
wherein the plurality of individual audiovisual data streams comprise audiovisual components for an audiovisual content item, 
receiving an audiovisual content item data stream comprising a plurality of individual audiovisual data streams, the plurality of individual audiovisual data streams comprising audiovisual components for an audiovisual content item, each audiovisual data stream comprising:
wherein each audiovisual data stream comprises encoded data, 
wherein the encoded data represents at least one audiovisual component and synchronization data, 
encoded data representing at least one audiovisual component and synchronization data, 
wherein the audiovisual content item data stream comprises a first individual audiovisual data stream, 

wherein the first individual audiovisual data stream comprises first audio data for 

wherein the first audio data comprises mandatory audio data for the audio representation and replaceable audio data for the audio representation,



a first audiovisual data stream comprising first audio data for an audio 

the first audio data comprising mandatory audio data and replaceable audio data;





wherein the audiovisual content item data stream comprises a content item map table for the audiovisual content item,



wherein the content item map table comprises a common data stream packet identifier for the audiovisual content item for a set of at least two of the plurality of individual audiovisual data streams; 

generating the audio signal from the mandatory audio data and the replaceable audio data, and, when the audio data processing descriptor indicates that the second audio data is additional audio data, the additional audio data.

3. The method of claim 1 wherein the audiovisual content item data stream comprises:


the content item map table comprising:
a common data stream packet identifier for the content item for a set of at least two of the plurality of individual audiovisual data streams, wherein the method further comprises the step of extracting audio data for the content item in response to the common data stream packet identifier.


extracting the mandatory audio data from the first audio data;

retrieving alternative audio data; 



generating the audio signal from the mandatory audio data and the alternative audio data; 

generating a single individual audiovisual data stream from the plurality of single individual audiovisual data streams; 

generating an audio data processing descriptor for second audio data of at least one of the audiovisual data streams; 
inserting the audio data processing descriptor in the single audiovisual data stream; 



feeding the single audiovisual data stream to an audio decoder circuit, 

using the audio decoder circuit to generate the audio signal from audio data of the single individual audiovisual data stream; 
extracting the audio data processing descriptor from the second audiovisual data stream; and 
generating the audio signal in response to the audio data processing descriptor.


decoding the alternative audio data in a second audio decoder to generate a second decoded audio signal; and
generating the audio signal in response to combining at least the first decoded audio signal and the second decoded audio signal.
generating an audio data processing descriptor for second audio data of at least one of the individual audiovisual data streams, wherein the audio data processing descriptor is indicative of the second audio data being one of: alternative audio data and additional audio data.

5. An apparatus for generating an audio signal for an audiovisual content item, the apparatus comprising:
an audio decoder comprising:
an audio data processing descriptor extractor configured to:
extract from the audio data processing descriptor the indication of the second audio data being one of: alternative audio data and additional audio data; and
extract the mandatory audio component from the first audio data;
a retriever configured to:
retrieve the second audio data as alternative audio data when the audio data processing descriptor indicates that the second audio data is alternative audio data; and
a replacer configured to:
replace the replaceable audio data in the replaceable audio component by the second audio data when the second audio data is designated as alternative audio data; and
an outputter configured to:
generate the audio signal by combining the mandatory audio data of the mandatory audio component, audio data contained in the replaceable audio component and, when the audio data processing descriptor indicates that the second audio data is additional audio data, the additional audio data.

(and where Candelore [Figs 1-4] and their accompanying descriptions describe multiplexing of individual AV component streams with accompanying syncing data into a combined, single transport stream; see also Candelore [0064-67, 0069-70, 0073-78, 0086-91])


3. The method of claim 1 wherein the step of generating the audio signal comprises: decoding the mandatory audio data in a first audio decoder to generate a first decoded audio signal; decoding the alternative audio data in a second audio decoder to generate a second decoded audio signal; and generating the audio signal in response to combining at least the first decoded audio signal and the second decoded audio signal.
2. The method of claim 1 wherein the step of generating the audio signal comprises:decoding the mandatory audio data in a first audio decoder to generate a first decoded audio signal;decoding the alternative audio data in a second audio decoder to generate a second decoded audio signal; and generating the audio signal in response to combining at least the first decoded audio signal and the second decoded audio signal.

4. The method of claim 1, wherein the content item map table comprises a plurality of secondary packet identifiers for the common data stream packet identifier, wherein each secondary packet identifier identifies an individual audiovisual data stream of the set of at least two of the plurality of individual 
.


Claims 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 of U.S. Patent No. 10,142,666 B2 in view of Canelore (US 2006/0130121 A1), similarly as analyzed with respect to Claims 1-4 above


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: ‘wherein the content item data stream comprises a plurality of individual audiovisual data streams”, which lacks an antecedent 
Claim 1 recites generating a single individual audiovisual data stream from the plurality of single individual data streams” which lacks an antecedent basis. While the Examiner will presume the recited ‘the plurality of single individual audiovisual data streams’ likely refers to the previously recited “a plurality of individual audiovisual data streams’, consistency of terminology would clarify the record. Appropriate corrections are required.
Claim 1 recites: “inserting the audio data descriptor in the single audiovisual data stream” and ‘feeding the single audiovisual data stream” which lacks an antecedent basis. While the Examiner will presume the recited ‘the single audiovisual data stream’ likely refers to the previously recited “a single individual audiovisual data stream”, consistency of terminology would clarify the record. Appropriate corrections are required.
Claim 1 recites: “generating an audio processing descriptor for second audio data of at least one of the audiovisual data streams” which is indefinite as the specific expression ‘audiovisual data stream’ is not recited. Rather, there are numerous ‘data streams’ recited with varying 
Claim 1 recites: “extracting the audio data descriptor from the second audiovisual data stream” which lacks an antecedent basis. It is noted that such a descriptor is previously recited as being inserted into ‘the single audiovisual data stream’ (which itself suffers antecedent issues). Appropriate corrections are required. 
Claims 2-4 are rejected as being dependent on Claim 1 and failing to remedy its deficiencies.
Claim 2 recites: “wherein the retrieving comprises retrieving the alternative audio data from an audiovisual data stream of the second audiovisual content item data stream”. This is at odds with Claim 1 which recite that to ‘generate the audio signal from audio data of the single individual audiovisual data stream’ which are part of the first recited ‘audiovisual content item data stream’ of that claim. Especially since the generated audio signal is comprised of extracted mandatory audio data and retrieved alternative audio data’, Claim 2’s recitation contradicts the limitation of Claim 1. Appropriate corrections are required.
Claim 5 suffers similar issues as Claim 1 above.
Claims 6-12 are rejected as being dependent on Claim 5 and failing to remedy its deficiencies.
Claim 6 is indefinite as it appears to terminate mid-sentence. Appropriate corrections are required. 
Claims 7-12 are rejected as being dependent on Claim 6 and failing to remedy its deficiencies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421